Appeal from a judgment of the Supreme Court (LaBuda, J.), entered April 20, 2012 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a December 2010 determination of the Board of Parole denying his request for parole release. Supreme Court dismissed the petition and petitioner appeals.
The Attorney General has advised this Court that petitioner reappeared before the Board in December 2012 and was given an open release date. Accordingly, this appeal is now moot and must be dismissed (see Matter of Church v Evans, 98 AD3d 1152, 1152 [2012]; Matter of Phillips v Lemons, 79 AD3d 1555, 1555 [2010]).
Mercure, J.P, Rose, McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.